Case 3:13-cv-00881-MAB Document 130 Filed 03/14/19 Page 1 of 1 Page ID #740


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JERYME MORGAN,                                )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:13-CV-881-MAB
                                               )
 HUDSON MAYNARD, MINH SCOTT,                   )
 and TIMOTHY VEATH,                            )
                                               )
                       Defendants.             )

                  AMENDED JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       Pursuant to the Final Judgment and Mandate issued by the United States Court of

Appeals for the Seventh Circuit (Doc. 128), Plaintiff Jeryme Morgan’s claims against

Defendants Hudson Maynard, Minh Schott, and Timothy Veath are dismissed without

prejudice.

       Judgment is entered in favor of Defendants Hudson Maynard, Minh Schott, and

Timothy Veath and against Plaintiff Jeryme Morgan.

       Plaintiff shall take nothing from this action.

       IT IS ORDERED AND ADJUDGED .

       DATED: March 14, 2019

                                          MARGARET M. ROBERTIE
                                          Clerk of Court

                                          BY: /s/ Alex Francis
                                             Deputy Clerk

APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge


                                         Page 1 of 1
